Citation Nr: 1113029	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-20 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for lung disease as a result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office.  The Veteran's claims file was subsequently transferred to the St. Louis, Missouri VA Regional Office (RO).

In a September 2009 decision, the Board remanded this case to the RO for further development.  The case is now back before the Board, and as such, the Board will proceed at this time with the adjudication of this claim.


FINDING OF FACT

The Veteran's lung disease, which includes asbestosis, is not etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for establishing service connection for lung disease as a result of exposure to asbestos have not been met.  38 U.S.C.A. §§1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found in part at 38 U.S.C.A. §§5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §3.159 (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. §5103(a); 38 C.F.R. §3.159(b).  The elements of proper notice include informing the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. §3.159(b)(1).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements of 38 U.S.C. §5103(a) and 38 C.F.R. §3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has met its duty to notify the Veteran concerning his claim.  In this case, the Veteran was notified of the types of information and evidence necessary to substantiate the claim for service connection, as well as the division of responsibility between the Veteran and VA for obtaining that evidence, by a letter in December 2004, before the adverse rating in August 2005 and again in January 2007 after the Veteran amended his claim to include asbestos exposure as a cause of his lung disease.  The December 2004 and January 2007 letters also informed the Veteran of how disability ratings and effective dates are assigned, as required by Dingess v. Nicholson, supra.

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains his service treatment records and service personnel records.  The record also contains private treatment records the Veteran provided and authorized VA to obtain.  The Statements of the Veteran have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has not indicated that there are any available additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. §7104(a) (West 2002 & Supp. 2010); 38 C.F.R. §3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. §5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of Veterans Affairs promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The date of this amended material is December 13, 2005.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  

Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis (IPF), or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).  

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not:  (1)  service records demonstrate the Veteran was exposed to asbestos during service; (2)  development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3)  a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos-related disease related to alleged asbestos exposure in service.  VAOGCPPREC 04-00.  

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post- service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos- Related Diseases (May 11, 1988).  

Recitation of Evidence

The Veteran served in the U.S. Navy and his DD-214 Form indicates the Veteran's military occupational specialty (MOS) to be a Nuclear Submarine Propulsion Plant Operator-Electrical, which is not included as one of the major occupations involving exposure to asbestos enumerated above.  However, the Veteran noted that he was stationed aboard the U.S.S. Polk during its shipyard period in Portsmouth, New Hampshire from June 1987 to September 1989 and stated he was exposed to asbestos dust as a result of the removal and installation of lagging in the ship's engineering compartments.  The U.S.S. Polk's ship history indicates shipyard overhauls/conversions occurred from 1985 to 1988.  The Veteran also indicated in his August 2005 Notice of Disagreement that he also did overhauls of other ships that came into dry dock and was exposed to asbestos from them as well.  The Veteran also indicated that he was not required to wear protective masks or equipment, although the shipyard workers all wore masks and protective clothing.

The Veteran's service treatment records reflect no respiratory problems reported during active duty service and the Veteran's separation examination reflected no findings of a respiratory disorder.  The Veteran stated that he began to develop shortness of breath at approximately the time of his separation from service in September 1989, but he attributed this condition as due to him being "out of shape" and also to his smoking habit.

Following his active duty service, the Veteran was employed as a maintenance technician at a meat packing plant, a truck driver and then as an electromechanical technician at a caster company.  In April 2002, as a result of an accident, the Veteran was exposed to chlorine gas and was hospitalized.  A July 2002 bronchoscopy and video-assisted thoracoscopic surgery (VATS) with biopsy of the lung revealed bronchiolitis obliterans obstructive pneumonia (BOOP) and IPF.

A January 2004 CT scan revealed ground glass/alveolitis, chronic honeycombing and bilateral bronchiectasis.  A February 2005 chest x-ray report showed low volumes and a diffuse prominence of bilateral interstitial markings with no pleural effusions.  A March 2005 VA treatment record indicates the Veteran was experiencing shortness of breath at rest and dyspenea upon exertion.  The Veteran's lung function quickly deteriorated and he subsequently received a bilateral lung transplant in April 2005.

The Veteran participated in a VA examination in March 2007.  Based on the history provided by the Veteran and after a physical examination, the VA examiner concluded that the Veteran's respiratory condition seemed to have started before his exposure to chlorine gas at the caster company in April 2002 and that it was very unlikely that this chemical exposure caused him to develop IPF.  However, the VA examiner also stated he was unable to issue an opinion addressing whether the Veteran's asbestos exposure caused his pulmonary fibrosis because to issue such an opinion would be to engage in "mere speculation" because the Veteran's April 2002 and July 2002 medical records were not included in the Veteran's claims file at that time.

In April 2009, the undersigned requested that an Independent Medical Expert (IME) opinion be issued within 60 days in order to determine whether, based on the medical evidence of record, that the Veteran's lung disease was related to his in-service asbestos exposure.

In May 2009, the undersigned received the IME opinion from Dr. A.G., M.D.  Dr. A.G. indicated that in order for there to be a valid asbestosis diagnosis, three criteria must be met: (1) documentation of fibrosis (i.e., structural pathology consistent with asbestos-related disease); (2) evidence of causation by fibers through occupational history, plaques or asbestos bodies; and (3) a lack of alternative plausible causes for the above findings.  Pointing to the January 2004 CT Scan and February 2005 chest x-ray report, Dr. A.G. concluded that the Veteran satisfied criteria (1) as there was evidence of an interstitial lung disease supporting asbestosis.  However, Dr. A.G. indicated that the Veteran failed to meet criteria (2) for several reasons.  First, Dr. A.G. concluded that the Veteran's limited occupational exposure to asbestos fibers (less than 10 years) did not support causation of the lung disease by fibers.  Second, Dr. A.G. also pointed to the lack of asbestos bodies in the pathologies found in the January 2004 CT Scan and February 2005 chest x-ray report to further support his contention that the Veteran's lung disease was due to limited exposure to fibers in the past.  Last, Dr. A.G. pointed out that the January 2004 CT scan and February 2005 chest x-ray report failed to indicate any pleural plaque/thickening on the lungs.  Dr. A.G. noted that among patients with asbestosis, 80 percent have co-existent pleural disease on the chest x-ray.  Dr. A.G. also stated that the Veteran failed to meet criteria (3) for asbestosis on account of the presence of contributing or "confounding" factors to his lung disease, which included the Veteran's 22-year smoking habit and exposure to chlorine gas in April 2002.

Based on the foregoing, Dr. A.G. concluded that the Veteran could not be diagnosed with asbestosis and that his lung disease was most likely BOOP following exposure to toxic gas exposure and this diagnosis is well-documented in the medical literature.  Dr. A.G. qualified his conclusion by stating that the medical records he reviewed are incomplete; he stated there are numerous records available that were not included in the Veteran's claims file that would indicate whether or not the Veteran has asbestos-related lung disease.  Dr. A.G. pointed to the pathology report of the resected lung at the time of thorascopy as well as the pathology report of the resected lung at the time of transplantation as examples of the types of records that would indicate a diagnosis of asbestosis.

In response to the IME, the Veteran's representative submitted a brief asserting that since Dr. A.G. stated that the records reviewed on behalf of the Veteran were "incomplete," then Dr. A.G.'s medical opinion was not conclusive and should be supplemented by a more complete, comprehensive and fully informed medical opinion.

In September 2009, the Veteran submitted additional evidence, which consisted of a July 2002 Surgical Report from St. Bernard's Hospital and a July 2002 Surgical Pathology Consult Report from Pathology Associates of Syracuse.  Noted in the July 2002 Surgical Pathology Consult Report, Dr. A.K., M.D., who is considered a world authority on the condition of IPF, examined microscopic slides of three biopsies taken from the Veteran's lung and all three biopsies revealed extensive interstitial scarring and honeycomb change that appeared to be extremely chronic.  Dr. A.K. stated that this condition likely antedated the patient's acute symptoms due to his inhalation of chlorine gas in April 2002 "by months or even years."  In support of this conclusion, Dr. A.K. pointed out that the areas of BOOP that were the result of the April 2002 event were superimposed on top of the areas of usual interstitial pneumonia (UIP) on the Veteran's lungs.  Accordingly, Dr. A.K. diagnosed the Veteran with UIP with foci of superimposed BOOP.  Dr. A.K.'s diagnosis was consistent with the diagnosis found in the July 2002 Surgical Report issued by the Veteran's physician, Dr. J.W., M.D.

The Veteran also submitted a lay statement in September 2009 stating that Dr. A.G.'s medical opinion was incorrect insofar as he relied too much on the Veteran's chlorine gas exposure as the sole cause of his lung disease.  The Veteran noted that based on his conversations with doctors and workers' compensation attorneys, chlorine gas will cause lung damage, however, it does not cause permanent damage and a person can recover from this exposure.  The Veteran asserted that his breathing progressively worsened after his exposure to chlorine gas, which indicates that his exposure to chlorine was not the sole cause of his lung disease.  The Veteran pointed to the July 2002 Surgical Pathology Consult Report-which indicated he had pre-existing lung disease-to support this contention.  The Veteran further indicated that the New England Journal of Medicine has indicated that (1) smoking has no effect on the lung tissue changes involved in IPF patients when examined in a double blind study; and (2) smoking has been linked to a 30 percent increase in the likelihood of someone getting IPF if someone in their family also has had IPF (the Veteran indicated his family has no history of IPF).  Lastly, the Veteran requested that his case be remanded to the RO for review of this additional evidence.

Since the Veteran had not waived RO consideration of the evidence, the Board remanded the case back to the RO in September 2009.  In its remand order, the Board instructed the VA to obtain from the Veteran the June 2002 thorascopy report and the April 2005 transplant report, which were specifically referenced in Dr. A.G.'s IME opinion.  Once the foregoing documents were to be received, the Board further instructed the VA to forward the Veteran's entire claims file to a VA physician with appropriate expertise in the field of pulmonary medicine to provide an opinion on the following: (1) whether the biopsies showed the presence of asbestos bodies; (2) whether the Veteran has an asbestos-related lung injury and, if so, please specify the diagnosis; and (3) is it at least as likely as not (50 percent or greater probability) that any current diagnosis of lung disease, to an asbestosis-related lung injury, had its onset during active duty service, or, was such a disease caused by any incident or event that occurred during service, to include the Veteran's asbestos exposure during his active duty service.

In February 2010, the Veteran issued a lay statement whereby he stated that he began to experience his reduced breathing in 1991 and that he should have recognized his reduced breathing when he separated from active duty service in 1989.  The Veteran also noted that when he took his first breaths following his bilateral lung transplant he could not help but recall that he had not breathed that free since he was in boot camp or when he first went out to sea.  The Veteran further noted that he did not breathe that well when he left the Navy in 1989.

In February 2010, the following documents were submitted to the VA from St. Bernard's Medical Center:  July 2002 Lung Cultures, July 2002 Preliminary Diagnosis Report, July 2002 Operative Report and July 2002 Discharge Summary.  Furthermore, in March 2010, the following documents were submitted to the VA from Barnes Jewish Hospital:  April 2005 Discharge Laboratory Cumulative Report, April 2005 Medical Record Notes, April 2005 Admission Summary, April 2005 Discharge Summary and April 2005 Operative Summary.  Unfortunately, the foregoing documents fail to indicate that a pathologic specimen was taken from the Veteran's native lungs immediately before or after they were removed during the April 2005 lung transplant.

After the foregoing medical evidence was added to the Veteran's claims file, a VA examiner issued an opinion in March 2010 whereby he concluded that it was less likely as not (less than 50/50 probability) that the Veteran's IPF and chronic respiratory failure requiring double lung transplantation were caused by or a result of exposure to asbestos during active duty service.  To support his conclusion, the VA examiner pointed to the July 2002 Surgical Pathology Consult Report, whereby Dr. A.K. diagnosed the Veteran with UIP, a disease of unknown etiology that is different from IPF and is well-described in the medical literature.  The VA examiner also noted that there were no descriptions of asbestos bodies or of any other changes possibly suggestive of asbestos-related IPF, or pulmonary asbestosis, in the July 2002 Surgical Pathology Consult Report.  The VA examiner also pointed to the July 2002 Surgical Report-whereby Dr. J.W. considered Dr. A.K.'s diagnosis to be consistent with his operative findings-as further corroboration of Dr. A.K.'s clinical diagnosis.  Lastly, and in accordance with the diagnoses made by Drs. A.K. and J.W., the VA examiner concluded that the Veteran's exposure to chlorine gas in April 2002 was not the sole cause of his chronic respiratory failure, which ultimately led to his bilateral lung transplant.

Analysis

An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the Board, attaches greater weight to the opinion of the May 2010 VA examiner, which was predicated on a review of the entire claims file and the examiner provided a rationale for his conclusions.  In this regard the Board notes that the May 2010 VA examiner, in reviewing the entire claims file, and in particular, the July 2002 Surgical Pathology Consult Report and the July 2002 Surgical Report, concluded that the Veteran's lung disease was UIP, a disease of unknown etiology that was distinct from IPF.  Therefore, in affording the opinion of the May 2010 VA examiner greater weight as it was predicated on the Veteran's reported history of asbestos exposure in service and a review of all of the medical evidence of record within the entire claims file, including the May 2009 IME opinion from Dr. A.G., the Board finds the Veteran's lung disease was not related to asbestos exposure during his active service.

Accordingly, the Board concludes that service connection for asbestosis is not warranted.  Despite the absence of evidence of asbestos exposure in the Veteran's service records, in light of the Veteran's consistent reports of asbestos exposure in service, the record reflects asbestos exposure was possible.  However, even assuming the Veteran was exposed to asbestos in service, there is no competent medical evidence in the record establishing a nexus between the Veteran's respiratory disease and an in-service injury or event, including asbestos exposure.  In this regard, the Board notes that the May 2010 VA examiner pointed out that there were no descriptions of asbestos bodies or of any other changes possibly suggestive of asbestos-related IPF or pulmonary asbestosis, in the July 2002 Surgical Pathology Consult Report.  Dr. J.W. likewise made this finding in the July 2002 Surgical Report.  Based on the foregoing, the preponderance of the evidence does not support the claim for service connection for lung disease, to include asbestosis.

The Board is also satisfied that the development requested by its September 2009 remand has now been satisfactorily completed and substantially complied with.  This includes action to develop additional private treatment records and provide a VA medical opinion.  These efforts are documented in the Veteran's claims file.  Only substantial, and not strict, compliance with the terms of a Board remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).



ORDER

Service connection for lung disease due to exposure to asbestos is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


